                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

SUNG CHOI                            CASE NO.
                                     2:19−cv−09139−DSF−ADS
            Plaintiff(s),
     v.                        Order to Show Cause re
HELLENIC ENTERPRISES, INC., et Dismissal for Lack of
al.                            Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Hellenic Enterprises, Inc. doing business as Jims Burgers
  No. 5 failed to plead or otherwise defend within the relevant time. The Court
  orders plaintiff to show cause in writing on or before April 10, 2020 why the
  claims against the non-appearing defendant(s) should not be dismissed for
  lack of prosecution. Failure to respond to this Order may result in sanctions,
  including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: March 27, 2020                      /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
